Filed 3/25/13 P. v. Dunlap CA4/1
                            NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA


THE PEOPLE,                                                         D062241

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCS251694)

DEVON DUNLAP,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Kathleen

M. Lewis, Judge. Affirmed in part and reversed in part.



         Devon Dunlap entered a negotiated guilty plea to assault with intent to commit

rape (Pen. Code, § 220, subd. (a)(1)).1 The court sentenced him to prison for the six-year

upper term and issued a three-year criminal protective order (§ 136.2) barring Dunlap

from contacting the victim. Dunlap appeals, contending the criminal protective order

must be stricken because it was unauthorized and violates his federal constitutional right

to due process. The People concede the point.


1        All further statutory references are to the Penal Code.
       The authority of section 136.2 exists only during the pendency of the criminal

case. (People v. Ponce (2009) 173 Cal.App.4th 378, 382.) There is no other applicable

statutory authority for the protective order, and there was no showing a protective order

was appropriate under the court's inherent authority. (Id. at pp. 382-385.)

                                      DISPOSITION

       The restraining order is reversed. In all other respects the judgment is affirmed.



                                                                  HUFFMAN, Acting P. J.

WE CONCUR:



NARES, J.



O'ROURKE, J.




                                             2